Citation Nr: 1034219	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran was afforded a Board hearing, held by the 
undersigned, in April 2010.  A copy of the transcript has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran claims that he has hearing loss and 
tinnitus due to exposure to acoustic trauma during his period of 
active duty.  Although the Board regrets any further delay in 
adjudicating the Veteran's claim, pursuant to the duty to assist, 
his claim for entitlement to service connection must be remanded 
for further development.  

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2009).  With chronic 
diseases shown in service, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are service 
connected.  See 38 C.F.R. § 3.303(b) (2009).  In addition, 
certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that would 
adversely affect the auditory system, and post-service test 
results that meet the criteria of 38 C.F.R. § 3.385.  VA rating 
authorities must evaluate available testimony, clinical data, 
diagnoses, and any medical opinions relevant to the issue.  For 
example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometry test results 
resulting in an upward shift in tested thresholds in service, 
though still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometry testing 
produces findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post service findings to the injury 
in service, or whether they are more properly attributable to 
intercurrent causes.  Id. at 159.

Initially, the Board notes that the Veteran has reported the 
existence of audiological records in the possession of his former 
employer, which have not been associated with the claims file and 
which appear to be relevant to the current claim (see Transcript, 
p. 12).  As such, the Veteran should be afforded medical release 
forms so as to permit the RO/AMC to obtain all outstanding 
treatment records, to the extent available.  

Turning to the question of in-service disease or injury, service 
treatment records include a January 1968 induction examination.  
At that time, an audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
--
60
LEFT
0
-5
5
--
20

On separation in January 1970, the Veteran checked "Yes" to 
"hearing loss."  On examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
65
LEFT
15
15
15
--
35

See VA Standards Forms 88 and 89, January 14, 1970.

While there is a diagnosis of hearing loss and complaints of 
reduced hearing capacity within his service treatment records, 
the Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of tinnitus.  
However, in-service noise exposure was conceded by the RO in the 
May 2007 Statement of the Case (SOC).

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in August 
2006.  The examiner noted that results from audiological testing 
were considered "non-organic."  The Veteran was "re-instructed 
for pure tones," and when "results did not change," the 
examination was terminated.  The examiner also refused to state 
whether the Veteran had a current diagnosis of tinnitus, or 
whether any subjective tinnitus symptoms were related to his 
period of active duty.  See VA examination report, August 2006.  
While the Board notes that symptoms of tinnitus are subjective in 
nature, when asked by the RO to clarify his report with regard to 
the Veteran's tinnitus claim, the examiner reported that he was 
unable to conduct a thorough hearing test and would not feel 
comfortable offering an opinion regarding the tinnitus without 
those results.  See Report of Contact, September 2006.  

The RO arranged for an additional VA examination in July 2009.  
The examiner noted that the results of the audiological 
evaluation provided by the Veteran (which the examiner refused to 
report) did not seem to correlate to his abilities in everyday 
conversation.  Some tests were repeated and examined for 
variability of responses.  When variability of the responses was 
found, the examiner attributed this discrepancy to a 
misrepresentation of the Veteran's hearing.  While noting that 
the Veteran was pleasant in demeanor, due to his lack of 
cooperation, responses were not considered reliable and therefore 
further testing was halted and results obtained were not 
reported.  Once again, the examiner refused to offer an opinion 
regarding tinnitus due to a lack of valid response with regard to 
his claim for service connection for hearing loss.  See VA 
examination report, July 2009. 

Once the additional records are received, the Veteran should be 
afforded another VA examination in order to determine the 
Veteran's complete disability picture, to include an assessment 
of bilateral hearing disability, and to determine whether the 
Veteran's current symptoms of hearing loss and tinnitus are 
related to service.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim].  As this case presents certain 
medical questions which cannot be answered by the Board, an 
additional VA opinion must be provided.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  The requested VA opinion must be consistent with the 
ruling in Hensley.  As such, the examiner must not rely on 
the fact that the Veteran's hearing was within "normal" 
limits (in the left ear) for VA purposes, or non-ratable 
as per 38 C.F.R. §3.385, at the time of separation from 
service, when forming an opinion.  If the aforementioned is 
the basis, or crux, or the examiner's rationale, the opinion 
would be inadequate on which to base a decision.  The examiner is 
directed to note the Veteran's claims of exposure to acoustic 
trauma during service, as well as the RO's concession thereof.  
See, e.g. May 2007 Statement of the Case.  The examiner should 
discuss the presence of in-service noise exposure, the Veteran's 
entrance and exit audiograms, and his April 2010 Board hearing 
testimony, when forming an opinion as to the etiology of any 
current diagnosis of hearing loss (if applicable).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send medical release 
forms to the Veteran, and request that he 
complete a release form for audiological 
testing results from his former employer, 
authorizing VA to request his records for 
treatment.

2.  Following the receipt of any records as 
the result of the action directed in the 
paragraph above, the RO/AMC should obtain an 
additional VA audiological examination with 
regard to the Veteran's claims for 
entitlement to bilateral hearing loss and 
tinnitus.  The examiner should note a review 
of the Veteran's claims file.  Objective 
evidence of record, to include in-service 
audiograms on induction and separation, 
statements from the Veteran regarding 
in-service hearing loss and reports of 
post-service hearing loss, and the RO's 
concession of in-service noise exposure, 
should also be discussed.  

Prior to forming an opinion, the 
examiner must be mindful that if the 
record shows (a) acoustic trauma due to 
significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings 
to the injury in service, or whether 
they are more properly attributable to 
intercurrent causes.  

The examiner should address the following:

(A)  Whether it is at least as likely 
as not that any current hearing loss, 
left ear, is etiologically-related to 
the Veteran's period of active 
service.

(B)  Whether any current hearing 
loss, right ear, which is found to 
have preexisted his period of active 
service (60 decibel loss at 4000 
Hertz per 38 C.F.R. § 3.385), was at 
least as likely as not aggravated or 
permanently worsened by the Veteran's 
period of active service.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


